Name: 80/717/EEC: Commission Decision of 7 July 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'TSI laser anemometer system, consisting of: 1090 tracking system, 925 laser and base, 901-2 polarization rotator, 910-2 transmitting optics, 930 receiving optics, 960 photomultiplier system, 980-2 frequency shifter' , are fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-25

 Avis juridique important|31980D071780/717/EEC: Commission Decision of 7 July 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'TSI laser anemometer system, consisting of: 1090 tracking system, 925 laser and base, 901-2 polarization rotator, 910-2 transmitting optics, 930 receiving optics, 960 photomultiplier system, 980-2 frequency shifter' , are fulfilled Official Journal L 191 , 25/07/1980 P. 0032 - 0032 Greek special edition: Chapter 02 Volume 9 P. 0063 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 7 JULY 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' TSI LASER ANEMOMETER SYSTEM , CONSISTING OF : 1090 TRACKING SYSTEM , 925 LASER AND BASE , 901-2 POLARIZATION ROTATOR , 910-2 TRANSMITTING OPTICS , 930 RECEIVING OPTICS , 960 PHOTOMULTIPLIER SYSTEM , 980-2 FREQUENCY SHIFTER ' , ARE FULFILLED ( 80/717/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 19 DECEMBER 1979 , THE UNITED KINGDOM GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' TSI LASER ANEMOMETER SYSTEM , CONSISTING OF : 1090 TRACKING SYSTEM , 925 LASER AND BASE , 901-2 POLARIZATION ROTATOR , 910-2 TRANSMITTING OPTICS , 930 RECEIVING OPTICS , 960 PHOTOMULTIPLIER SYSTEM , 980-2 FREQUENCY SHIFTER ' , TO BE USED IN RESEARCH MEASURING VELOCITY FIELD IN THE WAKES OF BLUFF BODIES IN OSCILLATING FLOW , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 22 MAY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A LASER ANEMOMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS , SUCH AS ITS HIGH FREQUENCY AND BAND WIDTH USED FOR REDUCING NOISE , AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' TSI LASER ANEMOMETER SYSTEM , CONSISTING OF : 1090 TRACKING SYSTEM , 925 LASER AND BASE , 901-2 POLARIZATION ROTATOR , 910-2 TRANSMITTING OPTICS , 930 RECEIVING OPTICS , 960 PHOTOMULTIPLIER SYSTEM , 980-2 FREQUENCY SHIFTER ' , IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 JULY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION